Citation Nr: 0947508	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-00 098	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiopulmonary 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In April 2009, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  In 
October 2009, the Board issued a decision on the appeal; this 
decision, as discussed below, is VACATED by this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in August 2009, and received in 
September 2009, the Veteran requested a Travel Board hearing.  
Although the Veteran previously withdrew a Travel Board 
hearing request in February 2008, this more recent request 
supersedes that withdrawal.  This recent hearing request was 
received after the case had been forwarded to the Board, and 
it did not reach the Board until after the Board rendered a 
decision in October 2009.  Nevertheless, the hearing request 
was received prior to the Board decision.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process, such as a prejudicial failure to afford the Veteran 
a personal hearing.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).  To accord the Veteran due process 
and avoid the potential for prejudicial failure to provide a 
hearing, the October 6, 2009, Board decision addressing the 
issues of entitlement to service connection for diabetes 
mellitus and a cardiopulmonary disability is vacated.  In 
this regard, although the hearing request, contained on a VA 
Form 9, noted that the Veteran was appealing the denial of 
service connection for diabetes mellitus, on this document, 
the Veteran also indicated that he was appealing all issues 
listed on the statement of the case and supplemental 
statements of the case furnished by the RO, and said he 
wished to continue his appeal for the "above conditions."  
In view of this ambiguity, the October 6, 2009, Board 
decision is VACATED as to both issues.  

Additionally, the Veteran must be scheduled for a hearing.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO (Travel 
Board hearing).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



